Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 17, 2006                                                                                        Clifford W. Taylor,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Elizabeth A. Weaver
  127503                                                                                                     Marilyn Kelly
                                                                                                        Maura D. Corrigan
                                                                                                      Robert P. Young, Jr.
  POLICE OFFICERS ASSOCIATION                                                                         Stephen J. Markman,
  OF MICHIGAN                                                                                                        Justices
            Plaintiff-Appellee,
  v        	                                                       SC: 127503      

                                                                   COA: 244919       

                                                                   Ottawa CC: 02-042460-CZ 

  OTTAWA COUNTY SHERIFF, 

  OTTAWA COUNTY, and OTTAWA 

  COUNTY BOARD OF COMMISSIONERS, 

           Defendants-Appellants.
  _________________________________________/

         On March 9, 2006, the Court heard oral argument on the application for leave to
  appeal the October 14, 2004 judgment of the Court of Appeals. On order of the Court,
  the application for leave to appeal is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court. MCR 7.302(G)(1).




                          I, Corbin R. Davis, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 17, 2006                      _________________________________________
           l0314                                                              Clerk